TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00098-CV



         Appellant, Texas Commission on Environmental Quality// Cross-Appellant,
                              Environmental Defense, Inc.

                                                  v.

        Appellees, Environmental Defense, Inc. and Sierra Club// Cross-Appellees,
  Texas Commission on Environmental Quality, State Office of Administrative Hearings;
                        and Sandy Creek Energy Associates, L.P.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-GN-06-003957, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an interlocutory appeal from the trial court’s order granting in part and denying

in part a plea to the jurisdiction filed by Appellant the Texas Commission on Environmental Quality.

The TCEQ has now filed a motion to abate this appeal. After reviewing the motion and the

responses thereto, we grant the motion and abate this appeal until June 29, 2007. The TCEQ shall

file a status report to inform this Court of the status of this litigation on or before June 29, 2007.



                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Henson

Abated

Filed: April 13, 2007